Spalding, J.,
concurring. I concur in the court’s finding that there is no evidence that respondent actually consented to the maintenance of the nuisance in question, and therefore concur in the affirmance of the order appealed from. In view of this finding, it is unnecessary to express an opinion as to the law which might be applicable in case the respondent had known of the maintenance of the nuisance- or had become pwrticeps criminis by renting his premises for the; purpose of maintaining a nuisance.